UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-4915


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

CRYSTAL GOODSON-HUDSON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:12-cr-00339-FDW-1)


Submitted:   August 29, 2014                 Decided:   September 9, 2014


Before KEENAN    and   WYNN,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Anne M. Tompkins, United States Attorney, Melissa L.
Rikard, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Crystal    Goodson-Hudson               pled     guilty,    pursuant     to    a

written plea agreement, to conspiracy to commit offenses against

the United States in connection with a mortgage fraud scheme, in

violation of 18 U.S.C. § 371 (2012), and conspiracy to commit

money laundering, in violation of 18 U.S.C. § 1956(h) (2012).

Prior   to   sentencing,      she     moved       to    withdraw     her    guilty    plea.

Following briefing by the parties and an evidentiary hearing,

the district court denied the motion and sentenced her to a

total of seventy months’ imprisonment.                        Goodson-Hudson appeals,

challenging only the denial of the motion to withdraw.                           For the

reasons that follow, we affirm.

             We review for abuse of discretion a district court’s

denial of a motion to withdraw a guilty plea.                           United States v.

Dyess, 478 F.3d 224, 237 (4th Cir. 2007).                            “A district court

abuses its discretion when it acts in an arbitrary manner, when

it fails to consider judicially-recognized factors limiting its

discretion,      or   when   it     relies       on    erroneous     factual    or    legal

premises.”       United States v. Nicholson, 676 F.3d 376, 383 (4th

Cir. 2012) (internal quotation marks omitted).

             A   defendant     may    withdraw          her    guilty    plea   prior       to

sentencing       if   she    “can    show        a     fair    and   just    reason        for

requesting the withdrawal.”             Fed. R. Crim. P. 11(d)(2)(B); see

United States v. Bowman, 348 F.3d 408, 413 (4th Cir. 2003).                                The

                                             2
defendant bears a “heavy burden” in demonstrating the existence

of such a reason.          United States v. Thompson-Riviere, 561 F.3d

345, 348 (4th Cir. 2009) (internal quotation marks omitted).

             An appropriately conducted Rule 11 colloquy “raise[s]

a strong presumption that the plea is final and binding,” and

thus “leaves a defendant with a very limited basis upon which to

have [her] plea withdrawn.”            Bowman, 348 F.3d at 414 (internal

quotation marks omitted).            We have articulated a nonexclusive

list of six factors to be considered in evaluating a motion to

withdraw a plea.        United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991).     These factors are:

      (1)   whether  the  defendant   has  offered  credible
      evidence that his plea was not knowing or not
      voluntary, (2) whether the defendant has credibly
      asserted his legal innocence, (3) whether there has
      been a delay between the entering of the plea and the
      filing of the motion (4) whether defendant has had
      close assistance of competent counsel, (5) whether
      withdrawal will cause prejudice to the government, and
      (6) whether it will inconvenience the court and waste
      judicial resources.

Id.     To   credibly    assert     her    legal     innocence,   factor   Two,   a

defendant     need   not      conclusively       prove    innocence,    but   must

“present evidence that (1) has the quality or power of inspiring

belief, and (2) tends to defeat the elements in the government’s

prima   facie    case    or    to   make       out   a   successful    affirmative

defense.”     Thompson-Riviere, 561 F.3d at 353 (internal quotation

marks and citations omitted).


                                           3
             Goodson-Hudson        raises        two     challenges          on     appeal.

First, she argues that the court placed too high a burden on

her, effectively requiring her to prove her innocence; failed to

adequately consider the evidence of innocence she did provide;

and   failed    to   address      her     attorney’s         offer    to    present      more

evidence.       We   are    not    persuaded.           As    Goodson-Hudson         notes,

absent her guilty plea, the Government would have been required

to prove both knowledge and specific intent to defraud to prove

her guilt of the charged mortgage fraud.                       See United States v.

Deffenbaugh,      709     F.3d    266,     272    (4th       Cir.    2013)       (mens     rea

required for § 371 criminal conspiracy); United States v. Wynn,

684 F.3d 473, 478 (4th Cir. 2012) (mens rea of wire and mail

fraud); United States v. Brandon, 298 F.3d 307, 311 (4th Cir.

2002) (mens rea of bank fraud); United States v. Sparks, 67 F.3d

1145,   1151     (4th    Cir.     1995)    (mens       rea    of     18    U.S.C.    § 1014

mortgage       fraud).            However,        the         documentary         evidence

Goodson-Hudson provided would not tend to negate these elements

of the offense.         Additionally, Goodson-Hudson’s own self-serving

statements are insufficient to overcome the strong presumption

of verity accorded her sworn testimony and admission of guilt at

the   plea     hearing.      We    agree        with   the     district       court      that

Goodson-Hudson       presented       insufficient            evidence       to      make    a

credible showing of innocence under Moore, and she has failed to



                                            4
show how her proffered further testimony would have altered the

court’s analysis.

            Goodson-Hudson also contends that the district court

failed     to     give    adequate      weight     to   its   conclusions        that

permitting withdrawal would not prejudice the United States or

waste judicial resources.              Again, we disagree.        In the face of

the Government’s arguments that both it and the court would be

significantly         burdened    by     Goodson-Hudson’s        withdrawal,      the

district court evaluated both issues in her favor, specifically

considering whether the Government would be prejudiced by loss

of evidence.          We have previously acknowledged that factors One,

Two, and Four of the Moore test “speak most straightforwardly to

the question whether the movant has a fair and just reason to

upset settled systemic expectations by withdrawing her plea,”

whereas     the       remaining   factors        “are   better     understood      as

countervailing         considerations     that    establish      how   heavily    the

presumption should weigh in any given case.”                  Sparks, 67 F.3d at

1154.     Thus, “slight prejudice and inconvenience would not, by

themselves, constitute a ‘fair and just’ reason to grant the

motion.”        Id.    The district court’s determination that factors

Five and Six did not weigh heavily in its analysis was therefore

fully in accord with our precedent.               The court did not abuse its

discretion in denying the motion in light of Goodson-Hudson’s

failure to establish any of the additional factors in her favor.

                                          5
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                     6